DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15, 2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2020 was filed after the mailing date of the final Office action on April 17, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Harker et al. (US 3922165 A).
claim 1, Harker teaches a process for the direct reduction of metallic oxides such that utilizes sleeve-shaped briquettes formed of a mixture of iron ore, carbonaceous reductant, and a binder in a direct fired rotary table furnace (Abstract, Column 1, lines 6-9). The sleeve-shaped briquettes have a plurality of holes (see Figures 5-7 and 9), and are loaded into a furnace and reduced (Column 7, lines 1-11). The briquettes are heated in a direct-fired furnace and are contacted directly with furnace gases (Column 8, lines 35-37). Since the furnace gases are distributed throughout the direct-fired furnace and contacts substantially all of the briquette surfaces (Column 8, lines 37-40), this reads on the holes of the holed cake facing a heat source of the high temperature furnace. 
Regarding claim 2, the briquettes are formed by placing iron ore and a binder in a mixer and thoroughly stirring until the iron ore is completed wetted by the binder, following by thoroughly mixing a carbonaceous reductant (Column 4, lines 44-53). The mixture is then formed into the briquettes with any suitable briquetting machine (Column 4, lines 53-57). Harker further teaches the material to be reduced being compacted into a mold defining the shape of the briquette (Column 7, lines 47-49).
Regarding claim 3, Harker teaches the reductant constituting between 15-20% by weight of the iron ore (Column 3, line 60). Since, the binder is preferably used in an amount equal to about 5% by weight of the iron ore present in the briquette composition (Column 4, line 37), the iron oxide content in the briquette is about 80-83%. 
Regarding claim 4, the carbonaceous reducing agent constitutes between 15-20% by weight of the iron ore (Column 3, lines 60), meaning the carbonaceous reducing agent content of the briquette is about 13-16%.
claim 5, the binder is preferably used in an amount equal to about 5% by weight of the iron ore (Column 4, line 37), meaning the binder content based on the total weight of the metal oxide and the carbonaceous reducing agent is about 4.2-4.3%.
Regarding claim 6, Harker teaches the principal component of the iron ore being iron oxide (Column 3, lines 17-18).
Regarding claim 7, Harker teaches petroleum coke as a carbonaceous reducing agent which is advantageous for reducing iron ore (Column 3, lines 38-39).
Regarding claim 8, Harker teaches a briquette with a plurality of vertically extending passages (Column 7, lines 19-24; see 35 in Figures 6-7), which reads on holes having a center.  Each vertically extending passage of the briquettes will necessarily possess a distance between its center and that of another vertically extending passage.
Regarding claim 9, if two adjacent holes are separated by a to-be-reduced material portion, then it is implied the thickness of the to-be-reduced material portion would be less than the distance between the centers of the two adjacent holes. As seen in Figures 6 of Harker, the thickness of the intermediate transverse walls 38 is less than the distance between the centers of the vertically extending passages 35.

    PNG
    media_image1.png
    376
    741
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    368
    479
    media_image2.png
    Greyscale

Regarding claim 10, Harker teaches that the furnace has a temperature range of 2100 to 2400 °F, which is about 1149-1316 °C (Column 5, line 12). 
Regarding claim 11, Harker teaches that the briquettes are blanketed with flue gas at an inlet temperature of approximately 2300 °F for a reaction period of between 30-45 minutes (Column 2, lines 23-25). 

Response to Arguments
Applicant's arguments filed July 15, 2020 have been fully considered but they are not persuasive.
Applicant argues that Harker disclosure of heat being transmitted to the briquettes through the furnace gases contacting the briquette surface is significantly different from the present application where the heat source is transmitted to the holed cake facing the heat source through radiation. However, the transmitting of heat to the briquettes through radiation is not a recited limitation in the claims. Claim 1 only recites that “the holes of the holed cake face a heat source of the high temperature furnace” in line 7. The transmitting of heating the briquettes via furnace gases as taught in Harker reads on a heat source. Thus, the present claims of the instant application are not patentably distinct from the disclosure of Harker.
Applicant also argues that Harker’s heat source is a lateral heat source from the furnace wall, as shown in Figure 4. Since the upright holes of the briquettes 10 do not face the furnace wall, applicant asserts that Harker fails to disclose that “the holes of the holed cake face a heat source of the high temperature furnace”. As stated above, the furnace gas taught in Harker is the heat source for heating the briquettes. Since the gas is distributed throughout the furnace, the upright holes of the briquettes would be facing the heat source of the furnace. Furthermore Harker teaches a briquette embodiment where radial holes or apertures may be cut through the side wall of the briquettes (see 21 in Figure 5). Even if the furnace wall were considered to be the heating source in Harker, the briquette embodiment shown in Figure 5 would still anticipate the claimed invention, as the radial holes or apertures would face the furnace wall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H LEUNG whose telephone number is (408)918-7654.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH D HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP H LEUNG/Examiner, Art Unit 1733                                                                                                                                                                                                        
/VANESSA T. LUK/Primary Examiner, Art Unit 1733